Citation Nr: 0603088	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1960 to 
November 1960 and January 1962 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied reopening the veteran's claim 
for service connection for post traumatic stress disorder 
(PTSD).  A Notice of Disagreement was received in November 
2000.  A Statement of the Case was issued in November 2000.  
A timely appeal was received in December 2000.  

The veteran appeared and testified at a hearing held before 
the undersigned Veterans Law Judge at the RO in August 2004.  
In October 2004, the Board reopened the veteran's claim and 
remanded it for further development.  The veteran's appeal 
has been returned to the Board for final consideration.


FINDING OF FACT

The veteran has PTSD, which the medical evidence indicates is 
likely due to events during service.


CONCLUSION OF LAW

The veteran is entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005).   

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; reports 
of VA examinations; VA treatment records; Social Security 
Administration records; military records; lay statement from 
the veteran's spouse; and reports of private psychiatric care 
providers.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

There are multiple medical diagnoses of PTSD in this case 
attributed to the veteran's account of his military service 
from both private and VA physicians.  An opinion from a 
private physician dated in September 2000 indicated that the 
veteran has PTSD that has been active as a chronic process 
since his military service.  An opinion from a VA clinical 
social worker dated in December 2001 states that he has been 
seeing the veteran in a counseling relationship at the Vet 
Center, and he clearly meets the criteria for PTSD.  He also 
stated that the veteran exhibits classic PTSD symptoms 
including depression, anxiety, panic attacks, extreme anger, 
extreme paranoia, isolation, insomnia, hyper-alertness and 
hypervigilance.  A letter dated in June 2004 from the 
veteran's VA psychiatrist was submitted in which he confirmed 
the diagnosis of PTSD established by the VA Medical Center's 
PTSD team on August 26, 2002.   He stated that the veteran's 
present assessment included an Axis I diagnosis of prolonged 
PTSD and an Axis II diagnosis of schizotypal personality.  VA 
treatment records since August 2002 have shown the veteran 
with a diagnosis of prolonged PTSD and its treatment.  

In opposition to the veteran's claim is the result of a VA 
examination he underwent in July 2002.  After reviewing the 
veteran's claims file and his medical records from the VA 
Medical Center, the examiner stated that the veteran does not 
appear to clearly meet the stressor criterion for a diagnosis 
of PTSD secondary to service.  He based this statement on the 
inconsistent statements of the veteran as to his stressor, 
the varying diagnoses the veteran has had, and the lack of 
evidence that the veteran's claimed stressor (an incident 
with his sergeant when he was stabbed in the hand by a 
bayonet) was life-threatening or that he experienced intense 
fear, helplessness or horror at the time of his injury.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  After considering all the evidence, the Board 
finds that it is at least in equipoise and thus the benefit 
of the doubt is given to the veteran that he does have PTSD 
secondary to the bayonet incident in service.

As to whether there is sufficient corroboration of the 
veteran's stated stressors, the Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
Corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002) (the Board had erred by requiring corroboration of 
the appellant's actual physical proximity to or firsthand 
experience with, and personal participation in the claimed 
rocket attacks).  

The veteran contends that his main stressor is related to an 
incident in September 1960 when his sergeant came into the 
barracks angry, rampaging about a disciplinary action he was 
undergoing, and jabbed at the veteran's chest with a bayonet.  
The veteran states that, in defense, he blocked the jab with 
his hand causing the stabbing wound.  The veteran contends 
that the sergeant then threatened the veteran with bodily 
harm if he told anyone what happened.  He has also alleged 
that he was not permitted to go to sick call for treatment of 
the wound for at least a day.

A review of the service medical records shows that on 
September 16, 1960 the veteran was treated for a bayonet 
wound to the left hand incurred the day before.  At that 
time, the veteran related that the wound happened during 
bayonet training.  There is no other treatment shown with 
relation to this bayonet wound.  The Board does note, 
however, that the veteran's second term of active duty was 
cut short due to psychiatric problems.  There is no evidence 
during the veteran's first period of active service that he 
had any psychiatric problems such as nervousness or being 
scared.  That period of service was for six months, and there 
is no indication in the record that the veteran suffered from 
any psychiatric disorder during that period of time.  The 
injury itself occurred just two months before his discharge.  
The veteran subsequently re-entered active duty on January 
15, 1962.  After only one month in the service, the veteran 
was seen on February 17, 1962 for nervousness because he was 
shaking and crying and could not stop.  Two days later he was 
hospitalized and essentially remained hospitalized until his 
discharge on March 15, 1962.  The discharge diagnosis was 
emotional instability reaction; manifested by extreme 
anxiety, agitation, temporary amnesia in an immature 
character.

The treatment records in the file show the veteran has had a 
long history of psychiatric treatment since this episode in 
service, and was only recently diagnosed to have PTSD in 
August 2002.  He has had many different diagnoses but the 
most common was a schizotypal personality with obsessive and 
paranoid tendencies.  This diagnosis has not changed even 
though the veteran is now diagnosed to have PTSD as well.  In 
addition, throughout these records, it is indicated that the 
veteran has identified this bayonet injury as a cause of his 
nervousness.  

The Board finds that, although the evidence supporting the 
veteran's claimed stressor of his sergeant's rampaging and 
stabbing him does not corroborate every detail of the 
incident, the evidence is sufficient to raise a reasonable 
doubt that the incident occurred as the veteran has stated.  
The service medical records show that the veteran was treated 
for a bayonet wound to the left hand in September 1960, 
corroborating the veteran's history of such a wound, although 
not corroborating the means of how the injury occurred.  The 
Board, however, does not find the lack of the recitation of 
the actual events unusual given the veteran's report that the 
sergeant threatened him with physical harm if he told anyone.  
Furthermore, the treatment records show that the veteran has 
reported this incident with his sergeant as a major reason 
for his nervousness and anxiety for many, many years.  As 
shown by the treatment records, the veteran obviously became 
fixated on this event to the point that he is now diagnosed 
with PTSD because of it.  The Board thus finds that the 
benefit of the doubt is in favor of granting service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


